ABCS(2004)1001
 
Loan Contract
 
(   ) Nong Ying Jie Zi (    ) No. （ ）


Borrower (Full Name): Kunming Sheng Huo Pharmaceutics (Group) Co., Ltd.
 
Lender (Full Name): Agricultural Bank of China Kunming Shuanglong Sub-branch
 
Pursuant to the relevant PRC laws and regulations, the two parties, following
consultations, mutually agree to enter into this Contract (“Contract”) as
follows.
 
Article 1 Loan
 
1.  Type of loan: Loan toward short-term current capital;
 
2.  Purpose of loan: promotion of new drugs and purchase of raw material, etc.
 
3.  Currency and amount of loan (in Capital): RMB SEVENTEEN POINT SIX MILLION
YUAN
 
4.  Term of loan
 
(1)  As shown in the following table:
 
Withdrawing date of the loan
 
Maturity date of the loan
 
Year
 
Month
 
Day
   
Amount
 
Year
 
Month
 
Day
   
Amount
 
2010
 
May
 
20
    ¥ 17,600,000.00  
2010
 
December
 
30
    ¥ 600,000.00                      
 2011
 
 May
 
19
    ¥ 17,000,000.00  


 
1

--------------------------------------------------------------------------------

 

(In case of insufficient space therein, additional page can be attached thereto
as supplement to form an integral part hereof.)
 
(2)
If any inconsistency exists between the amount, the withdrawing date and
maturity date of the loan recorded herein and those recorded in the loan
certificate, the latter shall prevail. As an integral part hereof, the loan
certificate has equal legal force and effect as this Contract;



(3)
If the loan hereunder is in foreign exchange, the Borrower shall repay the
principal and interest of the loan in the original currency as per the schedule.

 
5.  Loan Interest Rate
 
The interest rate of loans in RMB is determined as per Method  (1) below:
 
(1)  Floating Interest Rate
 
The loan interest rate floats  upward / downward by   /  %  from benchmark
interest rate, and it executes the annum interest rate of 5.31%. The benchmark
interest rate for loans with a term of five years or less shall be the benchmark
RMB interest rate for the same term announced by the People’s Bank of China,
while that for loans with a term of more than five years shall be the above
benchmark interest rate plus _______/______ (in words) percentage point(s).
 
Adjustment to the interest rate shall be made once in every TWELVE-month period.
In case of adjustment made to benchmark RMB interest rate by the People’s Bank
of China, the Borrower shall, starting from the corresponding day of loan in the
first month of the next 12-month period after the adjustment, pay interest
according to the adjusted benchmark interest rate for the relevant term and the
new interest rate determined as per the above calculation method, without
further notice. If the adjustment day of benchmark interest rate falls on the
same day as the loan issuance day or the corresponding day of loan in the first
month of the 12-month period, the new loan interest rate shall apply starting on
the adjustment day of benchmark interest rate. If there is no corresponding day
of loan, the last day of such month shall be deemed as the corresponding day of
loan.

 
2

--------------------------------------------------------------------------------

 


(2)  Fixed Interest Rate
 
The loan interest rate floats upward/downward by   /  % to stand at _/__% per
annum. The benchmark interest rate for loans with a term of five years or less
is the benchmark RMB interest rate for the same term announced by the People’s
Bank of China, while that for loans with a term of more than five years is the
above interest rate plus _/__ (in words) percentage point(s).
 
The interest rate of loans in foreign currency shall be determined as per Method
__/___ below:
 
(1)
The interest rate of the loan, which consists of __/__-month _/__ (LIBOR/HIBOR)
+ _/__ % interest margin shall equal to the floating interest rate for loan with
a term of __/__ months.

LIBOR/HIBOR is the interbank offered rate of London/Hong Kong announced by
Reuters for the corresponding term two working days prior to the interest
bearing date.


(2) An annual interest rate of __/___ % shall apply till the loan expiration
date.
 
(3) Other methods:               /               .
 
6. Interest Settlement
 
The interest on the loan hereunder shall be settled on a quarterly basis, with
the date of settlement falling on the 20th day of each quarter-end month. The
Borrower shall pay up the interest on every interest settlement day. If the last
repayment day of the loan principal is not an interest settlement day, the
outstanding interest shall be paid up immediately together with the principal
(daily interest rate = monthly interest rate/30).
 
Article 2 Where the Borrower fails to meet the following conditions, the Lender
shall have the right to refuse granting the loan hereunder:
 
1.
The Borrower opens a Deposit account with the Lender.



2.
The Borrower provides the required /related documents and materials, and
completes relevant procedures.


 
3

--------------------------------------------------------------------------------

 

3.
The Borrower has completed the related approval, registration and other
statutory procedures if the loan under this contract is in foreign currency.



4.
If the loan under this contract is pledged, the pledge of this contract and
statutory procedures of some relevant registration and /or insurance have been
completed according to Lender’s requirements,  and the pledge and the insurance
both are effective.  If the loan under this contract is guaranteed, the
guarantee contract has been signed and been effective.



Article 3 Lender’s rights and obligations


 
1.
The lender has the rights to know the conditions of the Borrower’s operation
condition, financial activity, inventory and the usage of the loan, and require
the Borrower to provide documents, materials and information such as financial
statements on time.



 
2.
When adverse matters set forth in the NO. 7, 8 and 10 under the Article 4 occur,
which may have sufficient impact on the security of the loan, the Lender can
stop lending or recover the loan prior to the maturity date of the loan.



 
3.
When the Lender recover the loan according to the contract or recover in advance
the loan principal, interest, penalty, compound interest and other fees that the
Borrower should pay, the Lender can directly pull out money from any of the
Borrower’s accounts.



 
4.
If the funds that the Borrower repaid are not sufficient to cover all the
amounts payable, the Lender can use the funds to recover the loan principal,
interest, penalty, compound interest and fees.



 
5.
If the Borrower doesn’t repay the loan, the Lender can publicly disclose the
Borrower’s nonperformance.



 
6.
The Lender shall issue sufficient loan to the Borrower in time according to this
contract.



Article 4 Borrower’s rights and obligations


 
1.
The Borrower has the right to get and use the loan according to this contract.



 
2.
The Borrower can settle the current account and make deposit which are relating
to the loan through the account which is set forth in Article 2.



 
3.
If the loan under this contract is in foreign currency, the Borrower shall
complete the related approval, registration and other statutory procedures.



 
4.
The Borrower should repay the loan principal and interest in time. If the
Borrower intends to extend the loan, the Borrower should submit an application
in written to the Lender 15 days ahead of the expiration date of the loan. The
loan extension agreement shall be signed upon the consent of the Lender.


 
4

--------------------------------------------------------------------------------

 

 
5.
The Borrower should use the loan according to the agreed purpose of the loan
under this contract, and shouldn’t embezzle the loan.



 
6.
The Borrower should provide true, complete and effective financial statements
and other related materials and information to the Lender every month, and then
assist the Lender to review its operation, financial activity and the use of the
loan.



 
7.
If the Borrower has  the activities about contracting, leasing, shareholding
reform, jointing operation, merging, separating, jointing venture,
assets  transferring, applying for stopping operation for rectification,
applying for dissolving, applying for bankrupting and other activities which
will sufficiently cause the changes in the relationship of the rights and
obligations under this contract, or affect the reality of the Lender’s rights,
the Borrower should inform the Lender in written and get the Lender’s approval.
Simultaneously, the Borrower should commit the obligation or repay the loan in
advance, otherwise, all activities above can’t be implemented.



 
8.
Besides the activities set forth above, if there are other conditions, which
will have material adverse impact on Borrower’s ability to perform the
obligation under this contract, such as stopping operation, closure of business,
cancel of registration, revocation of business license, or the legal
representative or the main leader violates the laws or involves in significant
lawsuit or arbitration, or the operation suffers significant difficulties or the
financial condition deteriorates, the Borrower should notify the Lender of this
in written, and then take the steps which are accepted by Lender to ensure the
security of the loan.



 
9.
If the Borrower wants to provide guarantee for other obligation or pledge to the
third party with its main assets, and these behaviors may affect the Borrower’s
ability to repay the loan under this contract, the Borrower should notify the
Lender in written in advance and get the Lender’s approval.



 
10.
The Borrower shouldn’t withdraw capital, transfer assets or transfer shares
without authorization to avoid its obligation.



 
11.
If there are changes in the Borrower’s name, legal representative, location and
business scope, the Borrower should notify the Lender in time in written.



 
12.
If the warrantor under this contract has the conditions like stopping operation,
closure of business, cancel of registration, revocation of business license,
bankruptcy and loss, and then lose part of or the whole warranting ability
related to this loan, or the worth of the mortgage under this contract decreases
or impairs, the Borrower should provide other warranting information accepted by
the Lender.


 
5

--------------------------------------------------------------------------------

 

 
13.
The Borrower should burden the fees about legal service, insurance,
transportation, assessment, registration, reservation, evaluation and
notarization, and so on.



Article 5 Repay the loan in advance


If the Borrower intends to repay the loan in advance, it must get the Lender’s
approval; if the Lender agrees, the interest of the part the Borrower wants to
repay in advance is determined as per Method    /  below.
 
1.
The interest will be charged per as the agreed term of the loan and agreed
executive interest rate.



 
2.
The interest will be charged using the interest which floats upward
by   /   percentage on the base of the agreed executive rate.



Article 6 liability for breach of contract


 
1.
If the Lender doesn’t issue loan with full amount to the Borrower according to
the contract, which cause the Borrower’s loss, the Lender should pay liquidated
damages to the Borrower according to the liquidated amount and days, which will
be calculated under the same method to calculate the interest of overdue loan.



 
2.
If the Borrower doesn’t repay the loan principal, the Lender will charge
interest which floats upward by  THIRTY percentage on the base of the executive
interest rate agreed under the contract.  During the overdue period, if the loan
is in RMB, the rate of interest penalty shall rise correspondingly since the
date on which the benchmark interest rate rises in case of adjustment made to
benchmark RMB interest rate by the People’s Bank of China.



 
3.
If the Borrower doesn’t use the loan according to the agreed purpose of the
loan, the Lender will charge penalty with the interest rate which floats upward
by   FIFTY percentage on the base of the benchmark interest rate agreed under
the contract towards the unfulfilled part from the date when noncompliance
behavior happens to the date the loan principal and interest are repay up.
During this period, if the loan is in RMB, the rate of interest penalty shall
rise correspondingly since the date on which the benchmark interest rate rises
in case of adjustment made to benchmark RMB interest rate by the People’s Bank
of China.



 
4.
As to past due interest, the Lender charges compound interest according to the
People’s Bank of China’s stipulations.



 
5.
If the Borrower violates the obligations under this contract, the Lender has the
right to require the Borrower to correct the noncompliance behaviors within a
limited period, and to cease to lending and recover the issued loan, and also
has the right to announce the loan under other loan contract entered into
between the Borrower and the Lender matures immediately or take other steps to
ensure the security of the assets.


 
6

--------------------------------------------------------------------------------

 

 
6.
If any warrantor of the Borrower under this contract violates the agreed
obligation in the guarantee contract, the Lender has the right to cease to issue
the loan, recover the issued loan, take other steps to ensure the security of
assets.



 
7.
If the Lender has to take lawsuit or arbitration to realize its claims, the
Borrower should burden the legal fees, travelling expense and other fees the
Lender spends to realize its claims.



Article 7 Security for loan
The loan under this contract is secured by Mortgage and the Mortgage Contract
will be entered into separately. If it’s secured at the highest amount, the No.
of the Pledge Agreement is ___________.


Article 8 Settlement of dispute


If there is any dispute in the process of implementing this contract, the two
parties can negotiate to settle it, and also can settle it as per the
method  1  below:
 
1.
Lawsuit. The local People’s Court in the Lender’s residence has the
jurisdiction.

 
2.
Arbitration. Submit the dispute to      /      （the name of the arbitration
organization）and arbitrate it according to its arbitration rules.

During the lawsuit or the arbitration, the terms under this contract which have
not been involved in the dispute still need to be executed.


Article 9 other items
 
Plan of repayment of Kunming Shenghuo Pharmaceutical (group) Co., Ltd:
 
None. _____________________________________________


Article 10  Effect of Contract
 
This Contract shall come into force as of the date of signing or sealing by both
parties.
 
Article 11 Counterparts
 
This Contract shall be executed in Five copies,  one copy for each party, one
copy  for each guarantor, the Authority of Property Right Management and the
Notary office , which shall have equal force and effect.

 
7

--------------------------------------------------------------------------------

 

Article 12 Reminder
 
The Lender has reminded the Borrower of the need to have a complete and accurate
understanding of the provisions hereof and, at the request of the Borrower,
explained the provisions as necessary. The signing parties have a common
understanding of the meanings hereof.
 
Borrower (Seal & Signature):


“Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.” (Seal)
Legal Representative or


Authorized Agent: Qionghua Gao (Signature)


Lender (Seal & Signature):


Agricultural Bank of China Kunming Shuanglong Sub-branch (Seal)
Principal or
Authorized Agent: Zhou Zuowu (Signature)


Date of signing: May 11, 2010
Place of signing: Agricultural Bank of China Kunming Shuanglong Sub-branch

 
8

--------------------------------------------------------------------------------

 